The Honorable John Casteel, Prosecuting Attorney Nineteenth East Judicial District 103 South Spring P.O. Box 936 Berryville, AR 72616
Dear Mr. Casteel:
You have requested an Attorney General opinion in response to the following questions:
  (1) Is it legally permissible to place the names of sex offenders on a web site for public access?
  (2) If allowed, can all adult offenders be listed on the web site? If all offenders cannot be listed, which ones can?
RESPONSE
Question 1 — Is it legally permissible to place the names of sexoffenders on a web site for public access?
It is my opinion that this question will be governed by the provisions of the guidelines and procedures for the disclosure of information that have been developed by the Child Abuse/Rape/Domestic Violence Commission pursuant to the Sex and Child Offender Registration Act of 1997 [A.C.A. §12-12-901 et seq.].
That Act specifically requires the Child Abuse/Rape/Domestic Violence Commission to "promulgate guidelines and procedures for the disclosure of relevant and necessary information regarding offenders to the public when the release of the information is necessary for public protection." A.C.A. § 12-12-913(c)(1).
All disclosures to the public of information concerning sex offenders must be made in compliance with the Commission's guidelines. A.C.A. §12-12-913(b)(1).
Under the Commission's current guidelines, offenders have been divided into three risk-level categories, depending on their various levels of risk of re-offense. The degree of disclosure that is permissible for each of the three risk-level categories varies, with fuller disclosure being allowed in the highest risk category. Even this fullest disclosure that is allowed in the highest risk-level category does not allow disclosure of offender information to the public at large, but rather only to:
  • All law enforcement agencies in the county and other law enforcement agencies likely to encounter the offender.
• The offender.
  • All adult members of the household where the offender is residing or intends to reside, unless the offender is residing or intends to reside in a residential treatment facility, group home, half-way house or other supervised living arrangement, in which case only the director or other appropriate staff members should be notified.
  • Establishments and organizations that primarily serve individuals likely to be victimized by the offender and that are likely to encounter the offender.
  • Any other members of the community the offender is likely to encounter.
The Guidelines further provide that in determining the individual who will be given information about the offender, the law enforcement agency may consider the offender's prior history, offense characteristics, employment recreational, social or religious interest and the characteristic of likely victims.
Because state law requires that disclosure be made in accordance with the Commission's guidelines, as described above, I must conclude that currently it is not legally permissible to place the names of sex offenders on a web site for general public access.
Question 2 — If allowed, can all adult offenders be listed on the website? If all offenders cannot be listed, which ones can?
In light of the response to Question 1, this question is moot.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SBA/cyh